 CAMEO LINGERIE, INC.535FINDINGSAND CONCLUSIONS CONCERNINGTHE "RULES"Based upon the foregoing review and analysis,and in addition to the variousspecific findings therein made, some broader findings and conclusions are warrantedwith respect to the asserted"rules," viz:1.Respondent'spattern of "rules" notificationwas altogether too random,sporadic,and unsystematic to place all employees on notice of the existence,as rules,of the variousrequirements Respondent advanced in this case.2.As to thetwo "rules"Respondent advanced in defenseof the discharges ofCaudill and Allen:a.The requirement concerning notification of absences was never promulgated as arule; andb.Respondent had no uniform or consistent policy with respectto the imposition ofdisciplinary action for transgression of either of these norms, whetherviewed as"rules" or otherwise.Rather,Respondentoverlooked various suchtransgressions and,in determining whether or not to impose any disciplinary action,acted on anad hocand discretionary basis.Cameo Lingerie,Inc. and Sea Isle Manufacturing,Inc.andInter-national Ladies' Garment Workers' Union,AFL-CIO.CaseNo. 24-CA-1781.August 27, 196 ,DECISION AND ORDEROn January 27, 1964, Trial Examiner Horace A. Ruckel issued hisDecision in the above-entitled proceeding, finding that the Respond-ents had not engaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner's Decision.Thereafter, the General Counsel filed exceptions and a supportingbrief and the Respondents filed a reply brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and, although it finds merit, in certain of the GeneralCounsel's exceptions, nevertheless adopts the findings, conclusions,and recommendations of the Trial Examiner to the extent consistentherewith.1.The Trial Examiner held that the General Counsel had failedto establish that the Union had been designated as bargaining repre-sentative by a majority of Respondents' employees as of March 4,1963, the date of the Union's initial demand for recognition.This148 NLRB No. 60. 536DECISIONSOF NATIONALLABOR RELATIONS BOARDholding followed from the Trial Examiner's rejection of 9 cards out of137 submitted in evidence as proof of majority in an appropriateunit consisting of 263 employees.Six of these nine cards were rejected because they were obviouslymisdated December 1963, a date which had not yet been reached asof the time of the hearing in this case, and there was no proof thatthe cards had been actually signed before March 4, 1963.The threeremaining cards were rejected because, although they were datedMarch 4, 1963, the Trial Examiner found nothing in the record tosustain a finding that they had been signed before the Union's actualdemand for recognition on that date.In agreeing with the Trial Examiner that the refusal-to-bargainallegation of the complaint must be dismissed, we' do so because wefind, that reasonable grounds existed to sustain the Respondent'scontention that it had a good-faith doubt that the Union,representedan uncoerced majority of employees.The Union began an organizational campaign at Respondents'plants in Fajardo, Puerto Rico, in the summer of 1962.Employeeswho signed cards frequently left them undated, and in such casesunion officials inserted dates without regard to the actual date on whichthey had been signed.Union officials made an oral request for rec-ognition of Black, the Respondents' plant superintendent, on March 4,1963, and also mailed a demand for recognition the same day, whichwas received at the plant a day or two later.On March 8, the Unionfiled Section 8(a) (5) -charges and turned over to the Regional Office'at least 137 signed authorization cards as evidence of its majoritystatus.The Trial Examiner did not note that these cards were stampedby the Regional Office on March 8, the date of their receipt, and thatthey remained in the Regional Office's possession until they were in-troduced in evidence at the hearing. It is thus obvious that none ofthe Union's authorization cards, submitted as evidence of its majoritystatus, could have been executed subsequent to March 8, 1963.On March 18, Respondents' counsel, Woods, who handled the mat-ter throughout for Respondents, spoke for the first time with UnionAgent Schoen and suggested an immediate consent election.', Schoendeclined, insisting that recognition be accorded on the basis of a cardcheck.There followed a 2-month exchange of letters and phone callsbetween Woods and the Union dealing with questions raised by Woods'Woods clearly so testified.Schoen, who also testified concerning several telephoneconversations with Woods,appeared to be confused as to this matter.At one point hetestified thatWoods never mentioned the possibility of a consent-election agreement intheir conversations.Later he stated it was first mentioned on April 18;then thatWoods first suggested a consent election on May 15, which is the date Woods testifiedthat he suggested this procedure for the second timeThe Trial Examiner did not resolvethe conflict in this testimony.Weighing the certainty expressed by Woods on this matteragainst the inconsistencies in the testimony of Schoen,we credit Woods. CAMEO LINGERIE, INC.537as to how the card check was to be conducted and the persons to doit 2Respondents' caution was apparently prompted by the fact thata number of employees had told Plant Superintendent Black, accord-ing to the latter's credible testimony, that they had been coerced intosigning cards, and did not want the Union to represent them.Hence,Woods, in negotiating with the Union about the card check, sought toprovide some means whereby those conducting the check could in-vestigate the circumstances under which employees had signed thecards.In.,mid-May, when the exchange of letters and telephonecalls proved unproductive, Woods again suggested a consent election,which the Union declined on May 23.On June 4, Respondents con-ducted a poll of their employees at the plant to determine the Union'srepresentative status.The charges herein were filed on June 7.As noted above, the Trial Examiner held that Respondents had notunlawfully refused to bargain with the Union because the GeneralCounsel had failed to prove that the Union possessed authorizationcards signed by a majority of the employees prior to March 4, 1963,when the original demand for recognition was made. In our opinion,this holding of theTrial Examiner places an undueimportance uponthe formal aspects of making a demand. In the context of the Union'sinitial request on March 4 and the fact that all of the cardswere ex-ecuted no later than March 8, we are satisfied that the Union's effortsthereafter to obtaina cardcheck constituted a continuing demandupon Respondents for collective bargaining, at a time when the Unionpossessed a majority' of union' authorization cards 32. In view of his recommendation to dismiss the Section 8 (a) (5)allegations of the complaint because of the Union's presumed lack of amajority, the Trial Examiner found it unnecessary to consider theRespondents' defenses to the charge that they did not have a good-faith doubt of the Union's majority status.General Counsel's con-tention that Respondents were engaged in a calculated campaign todissipate the Union's majority relies on the alleged coercive threatsof supervisors, on interrogation of'employees by the poll conductedon June 4, and on Respondents' dilatory tactics in failing to agree toan immediate card check.,On two occasions in March, once soon after the Union's initial de-mand for recognition, and again a few weeks later, Supervisor Agostotold a number of employees that if the Union.got in, the plant wouldclose down.We' do not agree with ' the Trial Examiner that these2During this period, the charges filed on March 8 were withdrawn.3 Barney's 'Supercenter,Ina.,''128NLRB 1325, enfd.296 F.' 2d 21'('C.A. '3).MemberLeedom, who dissented inBarney's Supercenter,finds it unnecessary,to pass'on whetherthe Union's efforts afterMarch 4 toobtain a card check constituted a continuing demandfor bargaining, as he, in any, event..agrees with his, colleagues that,the complaint shouldbe dismissed because the Respondents,had a good-faith doubt as to the Union's majoritystatus. 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDremarks were not coercive, or that Agosto was only a minor supervisorfor whose actions the Respondents were not responsible.We findthat Agosto's comments constitute a threat of reprisal against the,employees if they selected the Union as their representative, andwe shall order the Respondents to take appropriate remedial action.Based on his resolutions of credibility, we accept the Trial Ex-aminer's finding that Black, the plant superintendent, did not tellemployee Campos that the plant would be shut down if the Unionwere successful in its organizational campaign.As for the poll ofemployee sentiment taken by Respondents on June 4, we agree withthe Trial Examiner that it was undertaken in noncoercive circum-stances for the express purpose of determining the validity of theUnion's claim to majority status in the face of the Union's refusal toagree to a consent election or to permit investigation into the circum-stances surrounding the signing of the cards.Thus, Respondents' Section 8(a) (1) conduct, except for Agosto'srepetition in late March of her earlier coercive remarks, occurredbeforeMarch 8 when the Union's showing of numerical majoritywas fixed.It is, of course, well settled that an employer's refusal to recognizea union in order to gain time to dissipate its majority constitutes aviolation of the employer's duty to bargain in good faith.'But thequestionwhether an employer who commits violations of Section8(a) (1) also intends to undermine the union's majority or otherwiseto defeat the employees' unionization may not be answered mechani-cally; it must turn upon a consideration of all relevant circumstances.'Even assuming in this case that the Union possessed a showing ofnumerical majority on March 4, when it initially demanded recogni-tion, we do not believe that the threats by Agosto, to a handful of em-ployees in a unit of more than 250 employees, can fairly be considered,standing alone, as evidencing a deliberate purpose on Respondents'part to gain time to dissipate the Union's majority.The record shows further that Respondents had reasonablegroundsfor doubting the accuracy of the Union's claim that a majority of theemployees had authorized it to represent them.Thus, as previously,noted, Plant Superintendent Black credibly testified thatnumerousemployees had told him that they did not wish to be represented bythe Union although they had signed cards.Also, Respondents werewilling from the beginning to abide by the results of a consent elec-tion.When the Union rejected this procedure, Respondents statedthey wouldagreeto a card check if those conducting the check couldalsoinquire into other matters concerning the obtaining of the cards.'Joy Silk Mills,Inc. v. N.L.R.B:,185 F. 2d732 (C.A.DC.),enfg. 85 NLRB 12635 Caldwell Packaging Company,125 NLRB 495,496, and cases cited in footnote 4 thereof. CAMEO LINGERIE, INC539Finally, whenthe Union rejected this proposal,Respondents repeatedthen willingness to agree to an immediate consent electionWe aiesatisfied by the above that Respondents'doubts about the Union'sclaims were expressed in good faith and not for the purpose of delayingiecognrtion in order to destioy the Union'smajoiity 6We conclude,accoidingly,that the allegedviolation of Section 8(a) (5) has notbeen piovedTHE REMEDYHaving found that Respondents have engaged in unfair labor piac-tices, axe shall oiler them to cease and desist theiefiom and to takecei tam afhi inati% e action designed to effectuate the policies of the Act'AMENDED ANDADDITIONAL CONCLUSIONS OF LAW3By threatening employees thatRespondents'plants would beclosed, if oiganized by the Union,Respondentshave engagedin unfairlabor pi actices within the meaning of Section8(a) (1) of the Act4The afoiesaidunfairlabor practicesaffect commercewithin themeaning of Section 2(6) and (7) of the Act5Respondentshave not refusedto baigainin violation of Section8(a) (5) and (1) of the ActORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders thatRespondents, Cameo Lingeiie, Inc, and Sea Isle Manufacturing, Inc,then officei s, agents, successors, and assigns, shall1Cease and desist fiom(a)Thleatening there employees that Respondents' plants -ill beclosed if they join, or engage in activities on behalf of, InternationalLadies'Gaiment Woikeis' Union, AFL-CIO, or any other labororganization(b) In any like or. ielated manner inteifeimg with, restraining, o1coercing employees in the exercise of then right to self-organization,to form, join, of assist the afoi esaid Union, of any other labor or ganiza-tion, to bargain collectively through iepiesentatives of then oNsnchoosing, and to engage in other conceited activities for the puiposeof collective bargaining or othei mutual aid o1 piotection, and to ie-fi am from any of all such activities, except to the extent that such lightmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized by Section8 (a) (3) of the Act, as amendedUBriggsIGA Foodliner, 146 NLRB 4437In remedying the unfair labor practices of Respondents,we shallrequire that noticesbe posted in English and Spanish, as the record indicates that a number of Respondents'employees do not speak or understand English well enough to understand a notice in thatlanguage 540DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action which the Board finds willeffectuatethe policies of the Act.(a)Post at their plants in Fajardo, Puerto Rico, copies of the at-tached notice marked "Appendix." 8 Copies of said notice, in English,and Spanish, to be furnished by the Regional Director for Region 24,shall, after being signed by Respondents' representative, be posted byRespondents immediately upon receipt thereof, and be maintained bythem for a period of 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken to insure that said notices arenot altered, defaced, or covered by any other material.(b)Notify the Regional Director for Region 24, in writing, within10 days from the date of this Order, what steps Respondents have takento comply herewith.-IT IS HEREBYFURTHERORDEREDthat the complaint herein be, and ithereby is, dismissed insofar as it alleges that the Respondents haveengaged in any unfair labor practices in violation of Section 8(a) (1),except as specifically found above, and insofar as it alleges that theRespondents engaged in any unfair labor practices in violation ofSection 8(a) (5).'In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"a Decision and Order"the words "aDecree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor-Relations Act, as amended, we hereby notify our employees that:WE WILL NOT threaten our employees that our plants will beclosed if they join or engage in activities in behalf of InternationalLadies' Garment Workers' Union, AFL-CIO, or any other labororganization.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of their rightsto self-organization; to form labor organizations, to join or assistthe aforesaid Union- or any other labor organization, to bargaincollectively through representatives of their own choosing, or toengage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain fromany or all such activities, except to the extent that such rights maybe affected by an agreement requiring membership in a labororganization, as authorized by Section 8(a) (3) of the NationalLabor Relations Act, as amended. CAMEO LINGERIE, INC.-541All our employees are free to become or remain, or refrain frombecoming or remaining, members of the aforesaid Union, or anyother labor organization, except as that right may be affected by anagreement requiring membership in a labor organization as a condi-tion of employment, as authorized by Section 8(a) (3)--of the NationalLabor Relations Act, as amended. .CAMEO LINGERIE, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)SEA ISLE MANUFACTURING, INC.,Employer.Dated----------------By-------------------------------------(Representative).(Title)This notice must remain posted for 60 days from the date of posting,and must not be altered, defaced,, or covered by any other material.Any employees having a question concerning the meaning of theabove notice or compliance with its requirements may inquire by mail,telephone, or in person at the Board's Regional Office, P.O. Box 11007,Fernandez Juncos Station, Santurce, Puerto Rico, Telephone- No.724-7171.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpona charge filed June 7,1963, by International Ladies'Garment Workers'Union, AFL-CIO,herein called theUnion,the General Counsel for the NationalLaborRelations Board,herein called respectively the General Counsel and theBoard,by theRegional Director for Region 24 (Santurce,Puerto Rico),issued acomplaint dated August 2 and an amended complaint dated August 22, 1963, againstCameoLingerie,Inc., and Sea Isle Manufacturing,Inc.,' herein called the Respond-ents, alleging that they had engaged in unfair labor practices affecting commercewithin the meaning of Section 8(a)(1) and(5) of the NationalLaborRelationsAct, as amended(61 Stat.136), herein called the Act. Specifically the complaint.as amended,alleges that Respondents,through their agents,(1) coercively inter-rogated their employees concerning theiractivityand membership in the Union,threatened to close down their plants in the event that the employees selected theUnion as their bargaining representative,and conducted,their own poll among theiremployees,and (2)since on or about March4, 1963,have failed and refused tobargaincollectivelywith theUnionas the representative of their employees in anappropriate unit.Respondents have filed an answer denying the commission of anyunfairlaborpractices.Pursuant to due notice, a bearing was held before Trial Examiner HoraceA. Ruckelat Santurce,Puerto Rico,on September16, 17,18, 21,23, 24,and 25 and October 14,15, 16, and 17,1963, at which the parties were represented by counsel.Upon theclose of the hearing the parties waived oral argument.Subsequently Respondentsfiled a brief.Upon the recordas a whole, and from my observation of the witnesses,Imake thefollowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTSRespondent Cameo Lingerie,Inc., is a Puerto Rico corporation which maintainsits principal office and plant at Fajardo, Puerto Rico,where it is engaged in the manu-1Sea Isle Manufacturing,Inc.,was added as a Respondent at the hearing. 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDfacture, sale,and distribution of ladies' lingerie.Respondent annually causes finishedproducts valued in excess of $50,000 to be sold, delivered, and transported in inter-state commerce to and through the States of the United States and to other pointsoutside the Commonwealth of Puerto Rico.During the year prior to the issuance, ofthe complaint Respondent Cameo Lingerie, Inc., purchased and received goods andmaterials valued in excess of $50,000 from enterprises which in turn received saidgoods and materials directly from points outside the Commonwealth of Puerto Rico.Respondent Sea Isle Manufacturing, Inc., is a wholly owned subsidiary of Respond-ent Cameo Lingerie.The two corporations have common offices and a single plantmanager, plant office, and labor policy.The two plants are adjacent to one anotherand constitute a single integrated enterprise.Respondents' answer admits that both Respondents are engaged in commercewithin the meaningof the Act.II.THE LABOR ORGANIZATION INVOLVEDInternational Ladies' Garment Workers'Union,AFL-CIO,is a labor organizationadmitting employees of both Respondents to membership.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Unionundertook the organization of Respondents'employees during the mid-dle part of August 1962 2 The drive for the signature of union authorization cardsreached its peak in the following December and in January 1963.The complaintalleges, and the record shows, that after a substantial number of cards had beensigned, a union representative, on March 4, 1963, about 4:30 p.m., handed LeoBlack, plant manager,a letter claiming designation of the Union as bargaining agentby a majority of Respondents' employees and offering to prove its majority by a cardcheck.Black stated that he had no authority in the matter but that he would referthe Union's request for recognition to his superiors in the States. Four days later,on March,8, the Union filed with the Board's Regional Office a charge of refusalto bargain collecively.This charge was withdrawn on April 11. The complaintasserts that this was done because Respondents on March 18, in reply to the unionletter of March 4, accepted its offer to prove a majority by means of a card checkconducted by an impartial third person.Respondents,while admitting that theyaccepted the principle of a card check, deny that they ever waived the right to gobehind the signatures to the circumstances surrounding the signing,to show coercion.In any event,the parties from March 18 on were unable to agree upon a person oragency to make a check, regardless of its scope, and on June 4 the Respondentsconducted an election among their employees which is hereinafter described.OnJune 7, 1963, the Union filed the charge of refusal to bargain upon which this com-plaint is issued.B. The alleged refusal to bargain1.Theappropriate unitThe complaint alleges, Respondents do not dispute it, and I find, that an ap-propriate unit consists of all production and maintenance employees employedby Respondents at their Fajardo, Puerto Rico, plant, excluding all office clericalemployees, professional employees, guards, and supervisors as defined in the Act.2.The Union's alleged majority in the appropriate unitOn March 4, 1963, there were 263 employees of Cameo and Sea Isle in the ap-propriate unit.The General Counsel submitted in evidence the union designationcards of 137 employees. If these cards are found to be valid, the Union had amajority of five within the appropriate unit.The Respondents, however, attack thevalidity of these cards on three principal grounds- (1) Seventeen signatures wereobtained by coercion and/or misrepresentation.The employees, it is asserted, weretold that if they did not sign up they would lose their jobs if the Union came inand, anyway, the employee being solicited was the only one, or one of a few, whohad not already signed a card; (2) five cards are stale, some of them having beensigned as far back as the latter part of 1961, more than a year prior to the request for2For sometime previously however, the Union had endeavored to enlist the employees'Interest by distributing literature and engaging In other promotional activities. CAMEO LINGERIE, INC.543recognition,althoughthey bear dates in 1962 and 1963;and (3)seven cards bear ontheir face dates subsequent to March 4, when recognition was requested, and threemore bear the date of March 4.There is considerable testimony pro and con as to (1) and (2) which I do not findit necessary to consider since I find as to (3) that the General Counsel has not met hisburden of showing that a majority of the employees in the unit signed cards priorto the request to bargain.There is no contention that any signature is fraudulent.But an-examination of the cards shows that many of them bear dates in handwritingdifferent from that of the signatures and various employees called by the GeneralCounsel and Respondents testified that they themselves did not fill in the date whenthey signed the cards.In no instance was such testimony deniedby theunion rep-resentative who obtained the signature.In numerous instances these representativestestified that the card was not dated in their presence and that they had no knowledgeof who inserted the date.Alberto Sanchez, director of organization in Puerto Ricofor the Union, testified as follows on the point:Q. The organizer puts the date on them?A. They just put it on or take it to the girl to put the date on.Q.When did you first notice that some of these cards were undated?A.When they first came to me undated.Q. I mean thetime element, the date.When did you firstnotice?A..When the cards are handed to me and they are undated I first handthem to the organizer or take them back to the girl to put on some date.Since each of the several organizers who solicited membership in the Union andtestified said, as to every card they were asked about (where the date was in ahandwriting different from the signature),that she had no knowledge of who filled inthe date,or when,the "girls" whom Sanchez. instructed to put "some date" on thecards were obviously persons other than those who obtained the signatures. It doesnot appear how these persons could have known when these cards were signed.In six instances the "some date" so affixed was a date not only after March 4,1963, but an impossible date: that is, a date which had not yet arrived.Thus, acard signed by Anibal Arroyo bears the date of December 13, 1963; one signedby Rosa Burgos, December 12, 1963; one signed by Angelina Maldonado, Decem-ber 3, 1963; one signed by Ana Normandia, December 31, 1963, one signed byMargarita Pinero, December 8, 1963, and one signed by Georgina Ruiz, Decem-ber 27,1963.Since these persons were not called as witnesses,and since there isno other evidence to indicate when these cards were in fact signed, it cannot beassumed that they were signed prior to March 4, 1963.,Three other cards, those of Carmen Mulero, Lucy Quinonez, and Ana Lebron,bear dates of March 4, 1963.These persons did. not testify and there is nothingin the record to warrant a presumption that these cards were signed before 4:30p.m. on March 4, the time when the Union requested recognition of ManagerBlack.3The Board has held that cards will not be counted when signed on thesame day as the request for recognition unless it is shown that the signing precededthe request .4Since the nine cards specifically mentioned above may not be included in arrivingat the Union's majority, and since without them the Union did not have a majorityat 4:30 p.m. on March 4, 1963, it follows that the allegations of the complaint thatRespondents failed and refused to bargain on that date must be dismissed. I donot find it necessary, therefore, to consider the other grounds advanced by Respond-ents for finding that the Union did not have a valid majority.C. Interference,restraint,and coercion1. Interrogation; statements opposing the UnionEmilia Rodriguez testified that on or about March 6, 1963, in the women's rest-room, she heard Natividad Agosto, a forelady, state that she was thinking of payingoff all her debts before the factory was closed. Sara Burgos testifiedconcerningthe same incident that Agosto said,in substance,that she was going to pay all herdebts because if the Union got in the factory would shut down. She also testifiedthat Agosto made a similar statement to the same effect later in March.Agosto3 The plant closed at 4:30 p.m.No assumption can be based on this fact, however, sincethe record shows that-the practice of the organizers was to solicit membership at thehomes of the employees rather than at the plant.*SeeBrezner Tanning Co,Inc.,50 NLRB 894. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDdenied makingthese statements.I credit the testimonyof Rodriguez and Burgosthat Agostomade in substancethe statements attributed to her.I do notfind thatthey were coercive in the context in which they were uttered.Moreover, Agostowas a minorsupervisor,and there is nothingin the record to show that highermanagement authorized thesestatementsor had knowledge of them.Felicite Compos testified that on a day in March, apparently March 8, when shewas passing a poolroom on her way home fromshopping,she washailed frominside the poolroom by Plant Manager Black who asked her what Chiqui,a unionorganizer, had said to her earlier that day in a conversation.Compos answered,according to her testimony, that Chiqui had said that Black was a liar if he said thatthe plant would shut down if the Union came in.Her further testimonywas, whenfirst asked, that Black replied that he had nothing to do with closing theplant andthat "if it was up to him he would leave the factory working.He would leave itopen, but that wasn't up to him. The big bosses decided that."The General Counsel returned to this point later and the witness then statedthat Black said that the "higher-ups told him that if the union got in he shouldclose the factory."This testimony as to what Blacksaid,clearly coercive if Composis to be believed, was induced in the followingfashion:Q. (By Mr. SIMONPIETRI.) What did he say to you,when he mentioned thathe had instructions from his superiors . .?Well you tell us the words hestated to you with regard to theclosingof the plant because of the union?TRIAL EXAMINER:Just amoment.Did you say that Mr. Black said hehad instructions of any kind? I understood her to say that Mr. Black said itwas none of his business and the instructions came from the higher ups ..Itwas not that he had any instructions of any kind, but that if he had theycame from higher up.Q. (By Mr.SIMONPIETRL)Did he say what instructions he had had?TRIAL EXAMINER: Is there any evidence that he had any instructions? . .Did he say he had any instruction?The WITNESS: Well, of course he did, because when he told me that he wasnot the one who was interested in closing the factory if the union got inthat it wasn't him, but higher-ups, or the owners.Well, he meant that the higher-ups were the ones who said that they wouldclose the plant ifthe union got in.Black's account is that Compos stood in the door to the poolroom while he wasplaying pool and started the conversation by saying that she was sorry she hadjoined the Union.Black alternately played his shots and returned to the door totalk with her, whileleaning onhis cue, but he did not say that he did not want toclose the plant or that the "higher-ups" would close it if the Union came inI credit Black's denial that he told Compos that the plant would, or might, beclosed if the Union organized it.This was not Compos' original testimony.Hereventual, changed, testimony was induced by leading and suggestive questions andby assuming facts not in the record. I do not credit it, particularlysince the con-versationwas conducted partly in English, in which Composisnot fluent, andpartly in Spanish, which Black does not speak.52.The poll of the employeesAfter the Union's request on March 4, 1963, for recognition on the basis ofauthorization cards, the parties entered into a correspondence which continued, withlapses, until a poll which Respondents took of their employees on June 4.TheUnion,in itsletter of March 4, suggested a card check to be conducted by a mutuallysatisfactory third party.Respondents, in their answer of March 18, accepted theprinciple of a card check and suggested the name of a person to conduct it.Thisperson was not satisfactory to the Union, which then proposed other names.Nosuch person was ever agreed upon. In addition to the question of who should conductthe card check, was Respondents'insistence, in letters subsequent to March 18, thatsuch a person should check not only the validity of signatures, but-(letter of April 5)"as to whether employees had knowledgeas towhat they weresigning on said cards,etc , and if the authority granted by the cards has not been withdrawn, and if the count'shows that a majority of the productionand maintenanceemployees of the plants wantthe ILGWU to represent them "--s Compos stated that when she failed for want of an English word she resorted toSpanish. ROYAL PLATING AND POLISHING CO., INC.545It is evident that such questions could best be settled by an election, and in a letterof May 15 Respondent suggested that the parties consent to an election to be con-ducted by the Board, or one conducted by the Respondents. In the latter event thepartieswere to select jointly the person to conduct it and to agree on the scopeof his duties.The Union, on May 23, rejected both alternatives and repeated itsinsistence on a check of cards.This was the last correspondence on the subject, andon June 4 Respondents conducted a poll on the floor of the plant during workinghours.Black, previous .to the poll, told the employees assembled in a meeting that itwould be conducted by two local judges, and that it would be secret.He furtherdeclared that if the Union won he would bargain with it. Ballots were passed outasking for a check in a square opposite a "yes" or "no" to the question as to whetherthe employees wished to have the Union.The record does not disclose any anti-union statement or interrogations uttered during the election.According to Blackthe result of the balloting was unfavorable to the Union, but it does not appearwhether it was announced to the employees.ConclusionsThe Board held in itsBlue Flash 6decision that interrogation of employees is notunlawful unless coercive.The taking of a poll is a form of interrogation, and thesame test applies? It is not violative of the Act unless it is conducted in a context,or against a background, of coercive or discriminatory statements or activities, or whenthe purpose of the poll is to undermine the Union. I find no such background orpurpose here.Black testified credibly that numerous employees told him at theplant, and came to his house to tell him, that they did not wish to be represented by theUnion though they had signed up for it.As has been found, the Union did not infact have a majority among the employees on March 4, 3 months before the poll,when it demanded recognition. I find Respondents had a good-faith doubt that amajority of the employees had designated the Union as their representative.WhenRespondents suggested an election to be conducted by the Board or arranged by theparties the Union rejected the suggestion and continued to insist on recognition on thebasis of a card check. In the absence of a coercive context or background I find thatRespondents, by polling their employees, did not violate Section 8(a) (1) of the Act.CONCLUSIONS OF LAW1.Cameo Lingerie, Inc., and Sea Isle Manufacturing, Inc., are employers engagedin commerce within the meaning of Section 2(6) and (7) of the Act.2. International Ladies' Garment Workers' Union, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.The preponderance of the evidence does not establish that Respondents engagedin the unfair labor practices alleged in the complaint.RECOMMENDED ORDERThe complaint should be, and hereby is, dismissed.6 Blue Flash Empress, Inc.,109 NLRB 591.7 SeeEmma Gilbert, at at., individually and as Co-Partners d/b/a A. L. Gilbert Com-pany,110 NLRB 2067, 2072.Royal Plating and Polishing Co., Inc.andMetal Polishers,Buffers, Platers and Helpers International Union,Local 44,AFL-CIO.Case No. £2-CA-1640.August 27, 1964DECISION AND ORDEROn February 3, 1964, Trial Examiner Joseph I. Nachman issued hisDecision in the above-entitled proceeding finding that the Respondenthad engaged in certain unfair labor practices and recommending thatit cease and desist therefrom and take certain affirmative action, as set148 NLRB No. 59.760-577-65-vol. 148-36